Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 2/9/2021, wherein claims 18 and 31 were amended. Claims 1-8, 10-16, 18-19 and 31-33 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carrier being equal to or less than the lengths of the articles held therein [claims 1, 18 and 31] must be shown or the feature(s) canceled from the claim(s).  The outer-most edge of the carrier appears to be overhanging the shoulder part of the articles B, especially at the corners of the carrier. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16, 18, 19 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum length) of the main panel is defined as being equal to or less than the maximum diameter of unclaimed articles. Examiner suggests positively reciting the articles in combination with the blank/carrier.
Regarding claim 10, defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum width) of the main panel is 
Regarding claim 18, defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum length) of the main panel is defined as being equal to or less than the maximum diameter of unclaimed articles. Examiner suggests positively reciting the articles in combination with the blank/carrier.
Claim 18 is further rendered indefinite by the limitation “in an article-carrying configuration in which the main panel is applied to one or more articles” since it is unclear if the one or more articles are being positively recited in combination with the blank or not. For examination purposes, Examiner interprets the one or more articles as not being positively recited in the claim due to the preamble defining a “blank” and “when an article is received in the aperture” language earlier in the claim.
Regarding claim 19, defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum width) of the main panel is defined as being equal to or less than the maximum diameter of unclaimed articles. Examiner suggests positively reciting the articles in combination with the blank/carrier.
Regarding claim 31, defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum length) of the main panel is 
Claim 31 is further rendered indefinite by the limitation “in an article-carrying configuration in which each main panel is applied to one or more articles” since it is unclear if the one or more articles are being positively recited in combination with the blank or not. For examination purposes, Examiner interprets the one or more articles as not being positively recited in the claim due to the preamble defining a “blank” and “when each main panel is applied to at least one article…” language earlier in the claim.
Regarding the intended use of the claimed invention “when an article is received in the aperture” and “wherein the carrier is arranged to package articles…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the articles are not positively recited/defined in combination with the blank/article carrier, the blank/article carrier of the prior art must only be capable of packaging articles in the manner recited in the claims. Therefore, as long as the carrier of the prior art is capable of holding articles having a maximum diameter D1 in an array having a first integer number of rows Y wherein Y x D1 is equal to or greater than the maximum length of the main panel, the claim limitations are met.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorba (US 5,135,104).
Regarding claim 18, Jorba discloses a blank (See Figs. 1 and 5) for forming an article carrier, the blank comprising a main panel (the combination of portions 13/14/12 in Fig. 1 forms the main panel) which comprises at least one article retention structure having an aperture (at 16) defined in the main panel, the main panel comprising a single panel in a direction of thickness and being the only panel with an aperture through which an upper portion of an article is received (as shown in Fig. 2), the main panel further comprising one or more tabs (17/17 in Fig. 1) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the aperture so as to bear against the article in an article-carrying configuration in which the main panel is applied to one or more articles (as shown in Fig. 2), wherein the main panel comprises a paperboard substrate (cardboard), and wherein the main panel has a maximum length equal to or less than Y x D1 in the article-carrying configuration, where D1 is a maximum diameter of the one or more articles, and Y is a first integer number of rows of an array in which the at least one article retention structure is arranged (depending on the specific size of the articles placed therein – e.g. articles having a maximum diameter (e.g. lower end diameter which bulges out) which is greater than the distance between 10 and 11 in Fig. 1).
when an article is received in the aperture” and “configuration in which the main panel is applied to one or more articles…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the articles are not positively recited/defined in combination with the blank/article carrier, the blank/article carrier of the prior art must only be capable of packaging articles in the manner recited in the claims. Therefore, as long as the carrier blank of the prior art is capable of holding articles wherein the main panel has a maximum length equal to or less than Y x D1 in the article-carrying configuration, where D1 is a maximum diameter of the one or more articles, and Y is a first integer number of rows of an array in which the at least one article retention structure is arranged (e.g. articles having a maximum diameter at their lower end which is greater than the distance between 10 and 11 in Fig. 1).
Regarding claim 19, Jorba discloses the array has a second integer number of columns Z, and wherein the main panel has a maximum width equal to or less than Z x D1 when the main panel is applied to articles (depending on the specific size of the articles placed therein, e.g. articles having a maximum diameter (e.g. lower end diameter) which is greater than the distance between 10 and 11 in Fig. 1).
Regarding claim 31, Jorba discloses a blank (blank that forms the carrier shown in Fig. 5) for forming article carriers (shown in Fig. 5), the blank comprising a main panel (panel formed by portions 13/14/12 similar to that shown in Fig. 1, positioned to the left side of 100 in Fig. 5 of Jorba) and at least one additional main panel (panel formed by portions 13/14/12, to the right side of 100 in Fig. 5 of Jorba – which is identical to the main panel), each main panel comprising at least one article retention structure having an aperture (at 16 in Fig. 1) defined in each main panel, wherein each main panel 
Regarding claim 32, Jorba discloses the main panel and the at least one additional main panel are connected to each other by a frangible connection (100) such that the main panels are separable from each other when applied substantially simultaneously to a plurality of articles (since line 100 in Fig. 5 is a tear line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Hawes et al. (US 7,144,635).
Regarding claims 1-6 and 14, Poupitch ‘253 discloses a blank (See Figs. 2-5) for forming an article carrier, the blank comprising a main panel (panel formed from 30/40 shown in Figs. 3-5) which comprises at least one article retention structure having an aperture (at 32) defined in the main panel, the blank further comprising one or more tabs (34) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the aperture so as to bear against the article (See Fig. 9), wherein the main panel comprises a paperboard substrate (cardboard 30) laminated with an elastic film layer (40), wherein the carrier is capable of packaging articles having a maximum diameter D1 (e.g. articles having a maximum diameter which is greater than the distance between the longitudinal edges of 30 in Fig. 2) in an array having a first integer number of rows Y, and wherein the main panel has a maximum length equal to or less than Y x D1 when the main panel is applied to articles (depending on the specific size of the articles placed therein). 
Regarding the intended use of the claimed invention “when an article is received in the aperture” and “wherein the carrier is arranged to package articles…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not capable of holding articles having a maximum diameter D1 in an array having a first integer number of rows Y wherein Y x D1 is equal to or greater than the maximum length of the main panel, the claim limitations are met. The carrier of Poupitch ‘253  is fully capable of containing articles having a maximum diameter D1 in an array having a first integer number of rows Y, and wherein the main panel has a maximum length equal to or less than Y x D1 when the main panel is applied to articles, as claimed (e.g. articles having a maximum diameter greater than the distance between longitudinal edges of 30 in Fig. 2).
Poupitch ‘253 discloses the claimed invention except for the express disclosure of the elastic film layer being a polymeric material. However, Hawes teaches it is well known in the art to laminate a paperboard substrate with n-axially oriented film such as extruded metallocene-catalyzed polyethylene layer for the purpose of increasing the tear resistance of the substrate (See C2:L62-C3:L8 and C4:L45-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic film layer of Poupitch to be formed from an extruded metallocene-catalyzed polyethylene material as taught by Hawes in order to improve the tear resistance of the blank.
Regarding claim 7, Poupitch ‘253 discloses the main panel is defined by a perimeter to which no other part of the carrier is connected (See Fig. 1).
Regarding claim 10, Poupitch ‘253 discloses the array has a second integer number of columns Z, and wherein the main panel has a maximum width equal to or less than Z x D1 when the main panel is 
Regarding claim 11, Poupitch ‘253-Hawes discloses the main panel has opposite surfaces having different characteristics to the other surface (upper surface of 40 versus lower surface of 30 in Fig. 5 of Poupitch ‘253 would have different characteristics based on their different materials).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Hawes et al. (US 7,144,635) as applied to claim 1 above, and further in view of Berry et al. (US 4,139,094). As described above, Poupitch ‘253-Hawes discloses the claimed invention except for the main panel being defined by a perimeter including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges. However, Berry teaches it is well known in the art for a container carrier main panel (at 14 in Fig. 2) to be defined by a perimeter (at 20/18 in Fig. 2) including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges (sinusoidal peripheral wall – as described in the abstract and shown in Fig. 2) for the purpose of corresponding to the shape of the upper portion of the containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the perimeter of the main panel of Poupitch ‘253-Hawes to include convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges as taught by Berry in order to more securely hold the articles in place. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Hawes et al. (US 7,144,635) as applied to claim 11 above, and further in view of Auffret et al. (US 5,718,330). As described above, Poupitch ‘253-Hawes discloses the claimed invention except for the express disclosure of one of the opposite surfaces has a surface treatment to provide good printability. However, Auffret teaches a receptacle carrier being formed from a polypropylene material for the purpose of easy printability (column 5, lines 24-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least the polymer layer of Poupitch ‘253-Hawes to include the material as taught by Auffret in order to facilitate printing thereon.
Regarding claim 13, Poupitch ‘253-Hawes-Auffret discloses the polymeric layer is provided on the other surface (top surface of 40 in Fig. 5 of Poupitch ‘253) of the main panel.

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Hawes et al. (US 7,144,635) as applied to claim 1 above, and further in view of Poupitch (US 2,936,070). 
Regarding claim 8, Poupitch ‘253-Hawes discloses the claimed invention except for the main panel being defined by a perimeter including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges. However, Poupitch ‘070 teaches an article carrier (10) comprising a main panel having article apertures (six circular apertures at 12) comprising yieldable tabs (28), wherein the main panel is being defined by a perimeter including convexly curved edges (adjacent each aperture 12) and concavely curved edges (at 18 and 18) wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges, for the purpose of reducing scrap. Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claims 15-16, Poupitch ‘253-Hawes discloses the claimed invention except for the main panel having a handle structure comprising at least one handle aperture formed in the main panel at location spaced from the aperture. However, Poupitch ‘070 teaches an article carrier (10) comprising a main panel having article apertures (six circular apertures at 12) comprising yieldable tabs (28), wherein the main panel has a handle structure comprising at least one handle aperture (at 32 and 32) formed in the main panel at location spaced from the apertures, for the purpose of allowing insertion of the user’s thumb and finger to carry the device (See C2:L65-C3:L10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main panel of Poupitch ‘253-Hawes with a handle structure as taught by Poupitch ‘070 in order to facilitate convenient carrying of the device.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jorba (US 5,135,104) as applied to claim 31 above, in view of de Larosiere (US 4,518,081). As described above, Jorba discloses the claimed invention except for the main panel and the additional main panel comprising a first main panel and a second main panel adjacent the first main panel. However, de Larosiere teaches it is well known in the art for container carriers to be arranged in four adjacent main panels (see four panels in Fig. 1 which are on opposing sides of line 21 and line 15, which each have six article retention apertures 12) which are connected to one another by a frangible connection (at 15 and 21), for the purpose of grouping containers together so that at the point of sale the consumer may select either the entire number of containers (24) by taking the complete package (shown in Fig. 1) or sub-packages may be separated containing the desired number of containers as selected by the consumer (column 2, lines 23-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing .
Furthermore, the combination of Jorba-de Larosiere will result in four similar main panels connected to one another as shown in Fig. 1 of de Larosiere, each panel having the structure disclosed in Fig. 1 of Jorba. Therefore, each main panel will have three apertures similar to that of Fig. 1 of Jorba (i.e. having three apertures with yieldable tabs at opposing sides). Therefore, the combination has a first main panel comprising a first aperture and a second aperture adjacent the first aperture, wherein the second main panel comprises a third aperture adjacent the first aperture, wherein a distance between a notional center of the first aperture and a notional center of the second aperture is substantially equal to a distance between the notional center of the first aperture and a notional center of the third aperture.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action contends that defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object, citing to the Board's decision in Ex parte Brummer. Applicant respectfully disagrees and contends that the holding of Ex parte Brummer is being misapplied. Applicant submits that this claim language is akin to the claim language that the Federal Circuit ruled as being definite in Orthokinetics, Inc.v.Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986) (see MPEP 2173.05(b)(II)). In Brummer, the claim recited a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for; whereas in Orthokinetics, the claim 
Contrary to Applicant’s argument, as described above, Examiner holds that defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The size (i.e. maximum length) of the main panel is defined as being equal to or less than the maximum diameter of unclaimed articles. Ex Parte Brummer still applies to all of the independent claims since the fact patterns are not the same as the current application. In Brummer, the Board held that a limitation 
Applicant argues that the Office Action fails to demonstrate that Jorba discloses that "the main panel has a maximum length equal to or less than Y x D1 in the article-carrying configuration, where D1 is a maximum diameter of the one or more articles, and Y is a first integer number of rows of an array in which the at least one article retention structure is arranged." In particular, the Office Action cites to "articles having a maximum diameter which is greater than the distance between 10 and 11 in Fig. 1." However, the distance between 10 and 11 in Fig. 1 would not be a maximum length of the main panel depicted in Fig. 1. Moreover, as depicted in Jorba's figures, all adjacent retention openings are shown with a portion touching or coincident with each other, such that any increase to the diameter of the articles being held would require a proportional adjustment of the size of the openings and the size of the main panel to accommodate the openings - otherwise, the openings would somehow overlap, which cannot realistically occur and is not contemplated by Jorba. Thus, Jorba is both silent as to the particular dimensions of length and diameter (or a relationship therebetween) as well as not being capable of packaging articles with the claimed dimensional relationships without other structural modifications beyond what is disclosed by Jorba. For at least that reason, Applicant submits that Jorba fails to disclose each and every element set forth in the claims as amended. Accordingly, Applicant respectfully requests that the rejections of claims 18, 19, and 31-33 be withdrawn.
when an article is received in the aperture” and “configuration in which the main panel is applied to one or more articles…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the articles are not positively recited/defined in combination with the blank/article carrier, the blank/article carrier of the prior art must only be capable of packaging articles in the manner recited in the claims. Therefore, as long as the carrier of the prior art is capable of holding articles in an article-carrying configuration wherein a maximum diameter D1 in an array having a first integer number of rows Y wherein Y x D1 is equal to or greater than the maximum length of the main panel, the claim limitations are met. 
Regarding Applicant’s argument that all adjacent retention openings are shown with a portion touching or coincident with each other, such that any increase to the diameter of the articles being held would require a proportional adjustment of the size of the openings and the size of the main panel to accommodate the openings - otherwise, the openings would somehow overlap, which cannot realistically occur and is not contemplated by Jorba: if the carrier of Jorba were used to carry articles having a lower end that bulge outward (giving the articles a greater maximum diameter than that shown at 30 in Fig. 2 of Jorba), the claim limitations would be met. 
Applicant argues that the Office Action has failed to address every feature recited in claims 31 and 32. Regarding claim 31, the Office Action fails to address at least the following claimed feature: "each main panel has a first length substantially equal to Y x D1 in a first configuration and wherein each main panel has a second length that is less than the first length in an article-carrying configuration in which each main panel is applied to one or more articles." Regarding claim 32, the Office Action fails to 
Regarding Applicant’s argument, as described above, Jorba discloses a blank (blank that forms the carrier shown in Fig. 5) for forming article carriers (shown in Fig. 5), the blank comprising a main panel (panel formed by portions 13/14/12 similar to that shown in Fig. 1, positioned to the left side of 100 in Fig. 5 of Jorba) and at least one additional main panel (panel formed by portions 13/14/12, to the right side of 100 in Fig. 5 of Jorba – which is identical to the main panel), each main panel comprising at least one article retention structure having an aperture (at 16 in Fig. 1) defined in each main panel, wherein each main panel further comprises one or more tabs (at 17) formed about a periphery of the aperture in each main panel, the one or more tabs being connected to each main panel such that the one or more tabs yield out of the plane of each main panel when each main panel is applied to at least one article such that the at least one article is received in the aperture so as to be supported by the one or more tabs (similar to that shown in Fig. 2), wherein each main panel comprises a paperboard substrate (cardboard), wherein each main panel is arranged to be applied to articles having a maximum diameter D1 in an array having a first integer number of rows Y, wherein each main panel has a first length substantially equal to Y x D1 in a first configuration (similar to that of Fig. 1) and wherein each main panel has a second length that is less than the first length in an article-carrying configuration in which each main panel is applied to one or more articles (depending on the specific size of the articles placed therein, e.g. articles having a maximum diameter (e.g. lower end diameter) which is greater than the distance between 10 and 11 in Fig. 1); and the main panel and the at least one additional main panel are connected to each other by a frangible connection (100) such that the main panels are separable from each other when applied substantially simultaneously to a plurality of articles (since line 100 in Fig. 5 is a tear line).

Applicant argues that Poupitch '253 describes "a sheet of cardboard or fiberboard 30 having a plurality of container accommodating pockets or apertures 32," but the main panel of packaging device 28 includes a sheet of resilient elastic film 40 covering the apertures 32 formed in the sheet of cardboard or fiberboard 30, such that the packaging device of Poupitch '253 does not have "an aperture defined in the main panel," as claimed; but rather has an aperture formed only in the sheet of cardboard or fiberboard 30.
Contrary to Applicant’s argument, the limitation “a main panel which comprises at least one article retention structure having an aperture defined in the main panel” is relatively broad and can encompass an aperture that is only defined in one layer of the main panel. The claim does not define that the aperture extends entirely through the main panel, from one side to the other. Therefore, since the main panel (panel formed from layers 30 and 40 shown in Figs. 3-5) has an aperture (at 32 in Fig. 2) in a portion (30) of the main panel, it meets the claim limitation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that the Office Action fails to demonstrate that the cited references disclose that "the carrier is arranged to package articles having a maximum diameter D1 in an array having a first integer number of rows Y, and wherein the main panel has a maximum length equal to or less than Y x D1 when the main panel is applied to articles." In particular, the Office Action cites to "articles having a 
Regarding Applicant’s argument, as described above, Examiner indicates a maximum diameter of articles being a diameter which is greater than the distance between the longitudinal edges of 30 in Fig. 2. When a plurality of articles having this diameter are arranged within the carrier of Poupitch, the claim limitations are met. If the carrier of Poupitch were used to carry articles having a lower end that bulge outward (giving the articles a greater maximum diameter than that shown in Fig. 9 of Poupitch), the claim limitations would be met.
Applicant argues that the phrasing "when the main panel is applied to articles" connotes a structural configuration in which "the main panel has a maximum length equal to or less than Y x D1," where D1 is a maximum diameter of the one or more articles, and Y is a first integer number of rows. 
Regarding Applicant’s argument, as described in the 112 rejection above, the limitations defining the blank structure relative to an unclaimed/undefined article make the claims unclear since it is not known if the articles are being positively recited in combination with the blank or not. If the articles are intended to be positively recited, it appears that the device should be defined as an article carrier, not a blank. Since when articles are placed within a blank, the blank is then considered an article carrier. Examiner suggests defining a blank along with its structural features, not relative to any outside objects.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735